Name: Commission Regulation (EC) No 279/2009 of 6 April 2009 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance )
 Type: Regulation
 Subject Matter: health;  Europe;  employment;  natural and applied sciences
 Date Published: nan

 7.4.2009 EN Official Journal of the European Union L 93/11 COMMISSION REGULATION (EC) No 279/2009 of 6 April 2009 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1), and in particular its Article 11(c)(ii), Whereas: (1) Slovakia has submitted a reasoned request for amendment to Annex II to Directive 2005/36/EC. It has requested the addition of the profession of dental technician (zubnÃ ½ technik), which meets the conditions provided for in Article 11(c)(ii) of Directive 2005/36/EC, as is apparent from the Government Regulation No 742/2004 Coll. on professional qualifications of health professionals. (2) Denmark has submitted a reasoned request for amendments to Annex II to Directive 2005/36/EC. It has requested the removal from Annex II to Directive 2005/36/EC of the profession of optician (optometrist) which has been upgraded to the level of the diploma, as provided for in Article 11(d) of Directive 2005/36/EC, and therefore no longer meets the requirements of Article 11(c)(ii) of that Directive. Denmark has also requested the removal from Annex II to Directive 2005/36/EC of the professions of orthopaedic technician (ortopÃ ¦dimekaniker) and of orthopaedic boot and shoemaker (ortopÃ ¦diskomager) which are no longer regulated in Denmark. (3) Directive 2005/36/EC should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the recognition of professional qualifications, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Directive 2005/36/EC is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2009. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 255, 30.9.2005, p. 22. ANNEX Annex II to Directive 2005/36/EC is amended as follows: 1. in point 1, under the heading in Slovakia, the following is added:  dental technician (zubnÃ ½ technik), which represents education and training of at least 14 years, including eight or nine years of primary school education, four years of secondary education followed by two years of post-secondary education at a secondary healthcare school, completed by theoretical-practical General Certificate of Education (GCE) examination (maturitnÃ © vysvedÃ enie).; 2. in point 2, the heading in Denmark and the entries for Denmark are deleted.